
	

114 HR 2544 IH: Excess Uranium Transparency and Accountability Act
U.S. House of Representatives
2015-05-21
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		114th CONGRESS
		1st Session
		H. R. 2544
		IN THE HOUSE OF REPRESENTATIVES
		
			May 21, 2015
			Mrs. Lummis (for herself, Mr. Hinojosa, Mr. Cuellar, and Mr. Burgess) introduced the following bill; which was referred to the Committee on Energy and Commerce
		
		A BILL
		To amend the USEC Privatization Act to require the Secretary of Energy to issue a long-term Federal
			 excess uranium inventory management plan, and for other purposes.
	
	
 1.Short titleThis Act may be cited as the Excess Uranium Transparency and Accountability Act. 2.Uranium transfers and salesSection 3112 of the USEC Privatization Act (42 U.S.C. 2297h–10) is amended—
 (1)by redesignating subsections (b) through (f) as subsections (d) through (h), respectively; (2)by striking subsection (a) and inserting the following:
				
 (a)DefinitionsIn this section: (1)Depleted uraniumThe term depleted uranium means uranium having an assay less than the assay for—
 (A)natural uranium; or (B)0.711 percent of the uranium-235 isotope.
 (2)Highly enriched uraniumThe term highly enriched uranium means uranium having an assay of 20 percent or greater of the uranium-235 isotope. (3)Low-enriched uraniumThe term low-enriched uranium means uranium having an assay greater than 0.711 percent but less than 20 percent of the uranium-235 isotope.
 (4)Metric ton of uraniumThe term metric ton of uranium means 1,000 kilograms of uranium. (5)Natural uraniumThe term natural uranium means uranium having an assay of 0.711 percent of the uranium-235 isotope.
 (6)Off-spec uraniumThe term off-spec uranium means uranium in any form, including depleted uranium, highly enriched uranium, low-enriched uranium, natural uranium, UF6, and any byproduct of uranium processing, that does not meet the specification for commercial material (as defined by the standards of the American Society for Testing and Materials).
 (7)UraniumOther than in subsection (c), the term uranium includes natural uranium, uranium hexafluoride, highly enriched uranium, low-enriched uranium, depleted uranium, and any byproduct of uranium processing.
 (8)Uranium hexafluoride; UF6The terms uranium hexafluoride and UF6 mean uranium that has been combined with fluorine, to form a compound that, dependent on temperature and pressure, can be a solid, liquid, or gas.
 (b)Transfers and sales by the SecretaryThe Secretary shall not provide enrichment services, or transfer, sell or otherwise provide any uranium to any person except in accordance with this section.
					(c)Development of Federal excess uranium management plan
 (1)In generalBeginning on January 1, 2017, and not less frequently than once every 10 years thereafter, the Secretary shall issue a long-term Federal excess uranium inventory management plan (referred to in this section as the plan) that details the management of the excess uranium inventories of the Department of Energy and covers a period of not fewer than 10 years.
						(2)Content
 (A)In generalThe plan shall cover all forms of uranium within the excess uranium inventory of the Department of Energy, including depleted uranium, highly enriched uranium, low-enriched uranium, natural uranium, off-spec uranium, and UF6.
 (B)Reducing impact on domestic industryThe plan shall outline steps the Secretary will take to minimize the impact of transferring, selling, or otherwise providing uranium on the domestic uranium mining, conversion, and enrichment industries, including any actions for which the Secretary would require new authority.
 (C)Maximizing benefits to the Federal GovernmentThe plan shall outline steps the Secretary shall take to ensure that the Federal Government maximizes the potential value of uranium for the Federal Government.
 (3)Proposed planBefore issuing the final plan, the Secretary shall publish a proposed plan in the Federal Register pursuant to a rulemaking under section 553 of title 5, United States Code.
 (4)Deadlines for submissionThe Secretary shall issue— (A)a proposed plan for public comment under paragraph (3) not later than 180 days after the date of enactment of this paragraph; and
 (B)a final plan not later than 1 year after the date of enactment of this paragraph.; (3)in subsection (d) (as redesignated by paragraph (1))—
 (A)in the sixth sentence of paragraph (3), by striking subsections (b)(5), (b)(6) and (b)(7) of this section and inserting paragraphs (5), (6), and (7); and (B)in paragraph (8), by striking (b);
 (4)in subsection (e)(1) (as redesignated by paragraph (1)), by striking subsection (c)(2) and inserting paragraph (2); (5)in subsection (f) (as redesignated by paragraph (1))—
 (A)by striking paragraph (1) and inserting the following:  (1)In generalNotwithstanding the transfers authorized under subsections (e) and (g), the Secretary may transfer, sell, or otherwise provide any uranium from the stockpile of the Department of Energy, subject to the following limitations:
 (A)Effective for the period of calendar years 2016 through 2023, and notwithstanding any other provision of law, the Secretary shall not transfer, sell, or otherwise provide more than 2100 metric tons of natural uranium equivalent annually in any form, including depleted uranium, highly enriched uranium, low-enriched uranium, natural uranium, off-spec uranium, and UF6.
 (B)Effective beginning on January 1, 2024, and notwithstanding any other provision of law, the Secretary shall not transfer, sell, or otherwise provide more than 2700 metric tons of natural uranium equivalent annually in any form, including depleted uranium, highly enriched uranium, low-enriched uranium, natural uranium, off-spec uranium, and UF6.; 
 (B)in paragraph (2), in the matter preceding subparagraph (A), by striking (2) Except as provided in subsections (b), (c), and (e) and inserting the following:  (2)DeterminationsExcept as provided in subsections (d), (e), and (g), and subject to paragraph (3); and
 (C)by adding at the end the following:  (3)Requirements for determinations (A)Proposed determinationBefore making a determination under paragraph (2)(B), the Secretary shall publish a proposed determination in the Federal Register pursuant to a rulemaking under section 553 of title 5, United States Code.
 (B)Quality of market analysisAny market analysis that is prepared by the Department of Energy, or that the Department of Energy commissions for the Secretary as part of the determination process under paragraph (2)(B), shall be subject to a peer review process consistent with the guidelines of the Office of Management and Budget published at 67 Fed. Reg. 8452–8460 (February 22, 2002) (or successor guidelines), to ensure and maximize the quality, objectivity, utility, and integrity of information disseminated by Federal agencies.
 (C)Waiver of secretarial determinationBeginning on January 1, 2021, the requirement for a determination by the Secretary under paragraph (2)(B) shall be waived for transferring, selling, or otherwise providing uranium by the Secretary if the uranium has been identified in the updated long-term Federal excess uranium inventory management plan under subsection (c)(1).; and
 (6)in subsection (g) (as redesignated by paragraph (1)), in the matter preceding paragraph (1), by striking (d)(2) and inserting (f)(2).
			
